Per Curiam.
Defendant was found guilty by a jury of knowingly and wilfully obstructing, resisting, opposing, or assaulting a police officer* and was placed on two years probation, fined $200, and ordered to serve two months in jail. Defendant appeals, contending that the trial court erred in denying his motion to dismiss at the close of the proofs and that the definition of assault in the charge to the jury was incorrect.
We have reviewed the record and it does not support defendant’s claims of reversible error.
Affirmed.

 MCLA § 750.479 (Stat Ann 1954 Rev § 28.747).